UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6927



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOLLIVER QUACO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-90-275-A, CA-98-1236-AM)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Jenkins, Jr., Alexandria, Virginia, for Appellant.
Michael David Chaleff, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tolliver Quaco seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Further, we note that Quaco

filed a § 2255 motion challenging this conviction in 1996, so his

claim that he did not know of the 1991 affirmance of his conviction

is disingenuous. See United States v. Quaco, No. 96-7259 (4th Cir.

Nov. 20, 1996) (unpublished).   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Quaco, Nos. CR-90-275-A; CA-

98-1236-AM (E.D. Va. June 29, 1999).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                 2